Citation Nr: 0411537	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Veteran represented by:	The American Legion








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1976 and served in the National Guard until November 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the RO.  

The RO treated the case as though an original claim of 
service connection had been filed although the RO had denied 
the veteran's original claim of service connection for a back 
disorder in a June 1982 rating decision that became final.  
See 38 C.F.R. § 20.1103.  

Upon review in July 2002, however, the Board addressed the 
matter of new and material evidence, and reopened the claim 
on that basis.  See 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board then remanded 
this matter for further evidentiary development.  That 
development is now complete, and the Board will now address 
the issue of service connection on the merits.  

In August 2000, the veteran indicated that he wished to 
testify at a personal hearing at the RO.  A hearing was 
scheduled for January 11, 2001.  On the hearing date, the 
veteran withdrew his hearing request and did not indicate a 
desire to testify at a future hearing.  




FINDINGS OF FACT

1.  The veteran is shown to have been treated for acute and 
transitory low back pain of unidentified cause during his 
period of active service; a low back injury related to any 
subsequent period of National Guard duty is not demonstrated.  

2.  The veteran is not shown to have suffered a low back 
injury related to an automobile accident during his period of 
active service or any subsequent period of service in the 
National Guard.  

3.  The veteran is shown to have been treated for low back 
manifestation following postservice injuries, including after 
pulling stumps in 1978 and falling from a ladder in 1988 and 
following an automobile accident in 1992.  

4.  The veteran is not shown to have initially manifested 
degenerative changes and disc disease of the lower spine 
until many years after his active period of active service.  

5.  The veteran's currently demonstrated low back 
degenerative changes and disc disease is not shown to be due 
to any injury or event during his period of active service or 
his subsequent duty in the National Guard.  



CONCLUSION OF LAW

The veteran's low back disability manifested by degenerative 
changes and disc disease is not due to disease or injury that 
was incurred in or aggravated by active duty service or any 
active duty for training or injury incurred in or aggravated 
by inactive duty for training; nor any arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims 
(Court's) has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless for the reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also includes certain provisions regarding the type of 
notice to which the veteran is entitled.  38 U.S.C.A. § 5103 
(West 2002).  

Having reviewed the complete record, the Board believes that 
there is complete evidentiary record upon which to decide the 
veteran's claim.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on this issue, and the 
record indeed contains voluminous medical records from VA and 
private sources.  Thus, the Board believes that all relevant 
evidence, which is available, has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by August 2000 Statement of the Case, March 1992, 
July 2002, and August 2003 Supplemental Statements of the 
Case, and July 2003 letter, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised, via the July 2003 letter and 
July 2003 Supplemental Statement of the Case, regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been substantially 
satisfied.  

The Board finds in this regard that seeking further 
development of the case would serve no useful purpose and 
lead to unnecessary delay.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On August 1973 report of medical history for enlistment, the 
veteran reported having no subjective complaints of a low 
back disorder, and no objective findings of a low back 
disability were noted upon the corresponding medical 
examination.  

A careful review of the service medical records shows that, 
in 1975, the veteran expressed complaints of having back pain 
and decreased range of motion.  Low back strain was diagnosed 
in February 1975.  

The March 1978 VA medical records indicate a diagnosis of low 
back strain.  It was reported for clinical purposes that the 
veteran had reported that his low back pain began two weeks 
prior when he was pulling stumps.  

On July 1982 X-ray study of the lumbosacral spine, no 
abnormalities were seen.  On examination on that date, the 
veteran reported that his low back pain began during service 
in Germany in 1975.  On objective examination, no 
abnormalities were found.  

The records from The Department of Labor reflect that the 
veteran fell from a ladder in April 1988.  

The medical records from A.C. Higgins, M.D. dated in 1988, 
revealed that the veteran was treated for low back pain and 
neurological symptoms, to include a traumatic myofascial 
injury to the lumbosacral region.  

Upon reviewing a September 1989 magnetic resonance imaging 
(MRI), D.R. Moesch, M.D. diagnosed evidence of isolated, 
severe desiccation and degeneration of the L4-5 
intervertebral disk and evidence of moderate generalized disk 
bulge at the L4-5 level.  The MRI was conducted pursuant to 
an April 1988 back injury.  

The February 1990 records from the Army National Guard 
reflect the veteran's history of having severe back trouble 
requiring nerve blocks and frequent medical treatment.  

In September 1992, the veteran is shown to have been injured 
in an automobile accident.  

An October 1992 MRI report reflects degenerative disk disease 
at L4-5.  No focal disc herniation or bony spinal stenosis 
was noted.  

On a January 1994 X-ray study of the lumbar spine, 
degenerative changes at the L4-5 were observed; the 
examination was otherwise normal.  

On November 1994 examination of spine, the veteran reported 
that he fell from a ladder in 1988 and struck his low back.  
He complained of having had continuous low back pain since 
that time.  

The August 1995 electromyograph studies indicated that the 
veteran was suffering from chronic low back pain with 
significant depressive symptoms in addition to symptoms and 
signs of a right lumbosacral radiculopathy.  

An April 1998 private medical report reflected that the 
veteran's low back pain had its onset in 1988.  

An April 1998 MRI of the lumbar spine revealed findings of 
degenerative changes at L4-5 with no evidence of nerve root 
compression.  

A July 1998 MRI revealed findings of a spondylosis at L4-5.  

In a May 2000 rating decision, the RO denied service 
connection for a low back disorder.  

An October 2000 private medical report indicated that the 
veteran's current back symptoms had been constant in nature 
over the past decade and appeared to have had their onset in 
the early 1970's with the motor vehicle accident.  

On January 2003 VA medical examination, the veteran reported 
having had a motor vehicle accident in service and low back 
pain since that time.  He also reported a work-related back 
injury in 1988.  

In his report, the examiner noted that the service medical 
records, although reflecting complaints of low back pain, did 
not indicate an automobile accident or other precipitating 
cause.  

The VA examiner also noted that a review of the post-service 
evidence revealed a single complaint of low back pain in 
March 1978 and no other complaints of low back pain until 
1988 when the veteran fell on a pool table.  After that date, 
it was noted that his complaints of low back pain had become 
regular and consistent.  

The VA examiner noted another motor vehicle accident that 
occurred in September 1992.  The examiner also indicated that 
a June 2000 MRI revealed mild diffuse disk bulge at L4-5 
causing mild canal stenosis and a mild diffuse disk bulge at 
L5-S1 with apparent contact with the existing nerve roots, 
bilaterally.  

The VA examiner diagnosed degenerative disk disease with some 
radiculopathy.  The examiner opined that the veteran's 
current low back disability was unrelated to service.  He 
explained that the veteran had low back pain in 1975 and a 
single episode of low back pain in 1978 and that there was 
then a 10-year hiatus until low back pain resumed following 
an on-the-job injury.  

According to the VA examiner, in the absence of evidence to 
the contrary, it appeared that the current low back 
disability was related to the veteran's 1988 work-related 
injury.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran unquestionably suffers from a present low back 
disability.  A current disability is a prerequisite for the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra.  In addition to a present disability, however, in 
order for service connection to be granted, the competent 
evidence must point to a nexus between the present disability 
and some disease or injury in service.  38 C.F.R. § 3.303.  

In the present case, the service medical records reflect the 
veteran having had complaints of low back pain with no cause 
indicated.  Following service, the veteran suffered low back 
pain after pulling stumps.  

The medical evidence is subsequently silent with respect to 
complaints pertinent to the low back until 1988 when the 
veteran was injured when he fell from a ladder.  Since that 
time, the complaints pertinent to the low back became 
consistent.  The Board notes that the veteran was involved in 
an automobile accident in September 1992.  

The January 2003 VA medical opinion indicates that the 
veteran's low back disability is related to the 1988 fall and 
not to service.  Because the veteran's low back disability is 
not shown to be related to service, service connection for a 
low back disability is denied.  

The Board recognizes the October 2000 private medical report 
indicating that the veteran's current back symptoms appeared 
to have had their onset in the early 1970's with a motor 
vehicle accident.  However, the Board finds this evidence to 
be unpersuasive and not supported by the evidentiary record.  

There is no contemporaneous evidence showing an automobile 
accident in service or in the 1970's as a whole.  The only 
reference to the veteran having had an automobile accident 
was in 1992, many years after service.  

Moreover, there is no indication that this private physician 
had the opportunity to review the entirety of the evidence.  
See Hayes v. Brown, 5 Vet. App. 60 (1993) (holding that the 
Board has discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such action).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in January 2003, a VA examiner opined 
that the veteran's low back disability was unrelated to 
service.  There is no credible medical evidence to the 
contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  





ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



